—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 28, 1991 (People v Murray, 169 AD2d 843), affirming three judgments of the Supreme Court, Kings County, rendered January 3, 1986, and June 19, 1986, respectively.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, O’Brien and Sullivan, JJ., concur.